Citation Nr: 0125416	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for sarcoidosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for sarcoidosis.  

The Board notes that the veteran submitted a claim for 
compensation benefits for coronary artery disease, either on 
the basis that it is secondary to his service-connected 
sarcoidosis or pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  In a rating decision dated in April 
2000, the RO denied this claim.  However, since the veteran 
did not submit a timely notice of disagreement, this matter 
is not before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's sarcoidosis is manifested by shortness of 
breath.

2.  The veteran's sarcoidosis is manifested by Forced 
Expiratory Volume in one second (FEV-1) of 78 percent 
predicted and Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 101 percent predicted.


CONCLUSION OF LAW

A rating in excess of 10 percent for sarcoidosis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6846 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with an examination in relation to his sarcoidosis.  

The record discloses that the May 1999 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The September 1999 statement of the 
case and the April 2000 supplemental statement of the case 
provided the veteran with the applicable criteria for 
sarcoidosis, which showed the symptoms for a higher 
evaluation.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

By a rating decision dated in January 1970, the RO granted 
service connection for sarcoidosis.  In relevant part, in 
October 1974, the RO rated the disability as 10 percent 
disabling.  That rating percentage remains in effect.  In 
November 1998, the RO received the veteran's informal claim 
seeking an increased rating. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001), the Board 
has reviewed all the evidence of record pertaining to the 
veteran's medical history.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and findings 
pertaining to the veteran's sarcoidosis.

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  The veteran was seen 
in November 1998.  It was reported that sarcoidosis was 
diagnosed in service, and that the veteran took Prednisone 
for approximately five years and then stopped because the 
disease was apparently in remission.  He stated that his most 
vigorous physical activity was walking up five to eight 
steps, and that there was no change from two years earlier.  
He added that the previous year, he could reach the second 
floor, but now had a "burning" sensation in the chest when 
he exerted himself.  The veteran related that he 
"sometimes" woke up at night due to respiratory problems.  
It was noted that he was not on any medication.  

An examination revealed rare end expiratory wheeze.  A 
pulmonary function study from August 1998 revealed that FEV-1 
was 83 percent of predicted and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO) 
was 71 percent of predicted.  The impressions were dyspnea on 
exertion, not explained by the pulmonary function study, 
unless the veteran was having exercise-induced bronchospasm; 
and sarcoidosis, probably inactive and not likely responsible 
for dyspnea on exertion (minimal abnormalities on chest X-ray 
study and pulmonary function study; inactive sarcoidosis does 
not usually reactivate after having been inactive for so many 
years).  It was also indicated that airways obstruction due 
to cigarettes or marijuana use was a possible explanation for 
the dyspnea on exertion, as was angina.

When the veteran was seen in a VA outpatient treatment clinic 
in February 1999, he reported dyspnea on exertion and chest 
burning.  An examination disclosed that the lungs were clear.  
The pertinent assessments were history of sarcoidosis and 
dyspnea on exertion, likely due to chronic obstructive 
pulmonary disease.

The veteran was afforded a respiratory examination by the VA 
in April 1999.  He reported that he becomes extremely 
dyspneic with the least amount of exertion.  He stated that 
he was using two different inhalers every day and that he did 
not have a cough.  He was not taking Prednisone.  An 
examination showed that the veteran was obese.  He was in 
moderately severe respiratory distress.  There was decreased 
chest expansion and diaphragmatic excursion.  On 
auscultation, the chest was clear without wheezes, rales or 
rhonchi, with fair air exchange.  A pulmonary function study 
disclosed that FEV-1 was 78 percent of predicted and that 
FEV-1/FVC was 101 percent of predicted.  A total body Gallium 
scan was normal, with no evidence of active sarcoidosis 
involving the lungs, hilar or mediastinal lymph nodes.  A 
chest X-ray study revealed minor scarring, but otherwise 
showed no evidence of acute or active cardiopulmonary 
disease.  There was no significant change compared to a chest 
X-ray study in August 1998.  The pertinent diagnosis was 
sarcoidosis.

The veteran was hospitalized in a private facility for chest 
pain in April 1999.  The diagnosis was coronary artery 
disease, status post coronary angioplasty.  

The veteran was admitted to another private hospital later in 
April 1999.  The pertinent assessment during the 
hospitalization was stated history of sarcoidosis, but there 
was no significant abnormality by chest X-ray study although 
he had bilateral rales most likely attributable to some 
pulmonary abnormality.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule provides that a 30 percent evaluation may 
be assigned for sarcoidosis, pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A noncompensable evaluation 
may be assigned for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  Or 
rate active disease or residuals as chronic bronchitis and 
extra-pulmonary involvement under specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

A 30 percent rating for chronic bronchitis requires FEV-1 of 
56 to 70 percent predicted, or; FEV-l/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 10 
percent rating is to be assigned where there is FEV-1 of 71 
to 80 percent predicted, or; FEV-l/FVC of 71 to 80 percent, 
or DLCO (SB) of 66 to 80 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2001).

In this case, the record establishes that the veteran has 
reported shortness of breath.  He underwent a VA examination 
in April 1999 to determine the severity of his respiratory 
disorder.  At that time, a pulmonary function study was 
conducted.  The results of that test demonstrate that a 
higher rating is not warranted.  In this regard, the 
veteran's pulmonary disability is evaluated based on the 
findings on a pulmonary function study.  The results of the 
test conducted in April 1999 show that FEV-1 was 78 percent 
of predicted and FEV-1/FVC was 101 percent of predicted.  In 
this regard, the Board points out that the findings on the 
pulmonary function study conducted in August 1998 also do not 
support a higher rating.  Based on the criteria set forth 
above, these findings are compatible with the 10 percent 
rating now in effect.  The Board acknowledges that the 
veteran was hospitalized on two occasions in April 1999 for 
chest pain.  However, there is no indication in the available 
records that any chest symptoms were associated with the 
veteran's service-connected sarcoidosis.  Symptoms 
attributable to nonservice-connected disability cannot be 
considered when rating service-connected disability.  See 
generally, Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his service-connected disability.  
Accordingly, the Board finds that the weight of the evidence 
is against the claim for an increased rating for sarcoidosis, 
and it is not in equipoise.  The claim is denied.


ORDER

An increased rating for sarcoidosis is denied.



		
	C. Crawford 
	Acting Member, Board of Veterans' Appeals



 

